DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-3 and 6-30 are allowed.


		Comments on Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Prior-art fails to show or reasonably suggest the claim limitation “a directory table identifying each of the determined one or more LLS tables, wherein the directory table includes an indicator that the directory table is a last LLS table; …and broadcasting, by the server, the determined one or more LLS tables before the directory table in a broadcast stream in each full repetition time period.” in combination with all other claimed limitation of independent claim 1.
Prior-art fails to show or reasonably suggest the claim limitation “determining, by the processor, whether the received LLS table is a directory table identifying each of a complete set of LLS tables and including an indicator that the directory table is a last LLS table in a repetition time period, …determining, by the processor, whether the complete set of LLS tables is received based at least in part on the identification of each of the complete set of LLS tables in the directory table in response to determining that the directory table is confirmed; and  determining, by the processor, available services based at least in part on the complete set of LLS tables before an expiration of the repetition time period after receiving the directory table in response to determining that the complete set of LLS tables is received.” in combination with all other claimed limitation of independent claim 15.
Prior-art fails to show or reasonably suggest the claim limitation “determine whether the received LLS table is a directory table identifying each of a complete set of LLS tables and including an indicator that the directory table is a last LLS table in a repetition time period, …Attorney Docket No. 183153 / 1376-2245 Customer No. 111523Application No. 16/386,709 determine whether the complete set of LLS tables is received based at least in part on the identification of each of the complete set of LLS tables in the directory table in response to determining that the directory table is confirmed; and determine available services based at least in part on the complete set of LLS tables before an expiration of the repetition time period after receiving the directory table in response to determining that the complete set of LLS tables is received.” in combination with all other claimed limitation of independent claim 25.
Prior-art fails to show or reasonably suggest the claim limitation “generating a directory table identifying each of the determined one or more LLS tables, wherein the directory table includes an indicator that the directory table is a last LLS table; …and broadcasting the directory table and the determined one or more LLS tables together in a broadcast stream such that the determined one or more LLS tables are broadcast before the directory table in the broadcast stream in each full repetition time period.” in combination with all other claimed limitation of independent claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424